 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   JOANNA B. HOOD, State Bar No. 264078
     Supervising Deputy Attorney General
 3   JOSHUA S. SHUSTER, State Bar No. 297307
     Deputy Attorney General
 4   300 South Spring Street, Suite 1702
     Los Angeles, CA 90013
 5   Telephone: (213) 269-6333
     Fax: (916) 761-3641
 6   E-mail: Joshua.Shuster@doj.ca.gov
     Attorneys for Defendants
 7   K. Ancheta and S. Gonzalez
 8                     IN THE UNITED STATES DISTRICT COURT
 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10                              SACRAMENTO DIVISION
11

12
     SHELDON DALE WILLIAMS, JR. ,                  2:20-cv-01747 TLN DMC
13
                                    Plaintiff, ORDER
14
                 v.
15

16   K. ANCHETA, et al. ,
                                               Action Filed:         August 31, 2020
17                               Defendants.
18

19        Good cause appearing, Defendants Gonzalez and Ancheta’s First Request for
20   Extension of Time to Respond to Plaintiff’s Complaint by ninety-days is granted.
21        IT IS SO ORDERED.
22   Dated: June 23, 2021
                                                   ____________________________________
23                                                 DENNIS M. COTA
24                                                 UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                               1
                                                         [Proposed] Order (2:20-cv-01747 TLN DMC)
